United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1434
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Javier Gallegos,                        *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: June 6, 2002
                              Filed: June 7, 2002
                                   ___________

Before BOWMAN, FAGG, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      Javier Gallegos challenges the sentence imposed by the District Court1 after he
entered into a plea agreement and pleaded guilty to conspiring to distribute a mixture
containing fifty or more grams of methamphetamine. See 21 U.S.C. §§ 841(a)(1),
841 (b)(1)(B), 846 (2000). The District Court sentenced Gallegos to sixty months of
imprisonment, which was referred to in the plea agreement and is the statutory
minimum sentence, and five years of supervised release. Counsel has moved to
withdraw on appeal pursuant to Anders v. California, 386 U.S. 738 (1967), and has

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
filed a brief arguing that the sentence should have been only fifty-one months of
imprisonment and is excessive. Gallegos has not filed a pro se supplemental brief.

       Having thoroughly reviewed the record, we conclude that in the written plea
agreement, Gallegos knowingly and voluntarily waived the right to challenge his
sentence on appeal. See United States v. Morrison, 171 F.3d 567, 568 (8th Cir.
1999). To the extent required, given the appeal waiver, we have further reviewed the
record independently under Penson v. Ohio, 488 U.S. 75 (1988), and we find that
there are no nonfrivolous issues.

      Accordingly, we affirm. We also grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-